Exhibit 10.3

 

[g213581kki001.jpg]

 

Date,  2006

 

Name

 

Dear Name,

 

We are pleased to confirm your eligibility and participation in the Performance
Retention Plan (PRP) as part of your executive compensation package. 
Congratulations!  This letter  highlights the terms of your 2006 PRP grant.

 

Under the PRP, you are awarded, in the form of a grant, an amount equal to
      % of your salary at target.  The 2006 grant is effective January 1, 2006,
and is based upon your salary rate in effect at that time.

 

Awards earned under this plan will be based on company EBITDAR and capital
expense results and have the potential to be earned at a value above or below
the target grant value.  After a one-year waiting period, this grant will vest
on a monthly basis in 36 equal installments.

 

Should the sale of the assets of the company be consummated, the PRP plan
provides that both the vested but unpaid and the unvested portion of your
award(s) shall be paid in cash in a lump sum, on the date on which the Change in
Control occurs.  The unvested portion of all awards will be paid based on either
the value established for each grant based on performance or 100% achievement
for any unvalued grants.  The year 2006 grant will therefore be paid at 100%
should the Change in Control occur in 2006.

 

Please refer to the PRP plan document previously furnished to you for additional
information on the operation of the Plan.  If you have questions please call
Jerry Rybin on 303-268-6366.

 

It is important that we continue a sharp focus on our operating strategy and
deliver superior results.   Thank you for your continued dedication and
commitment to Adelphia Communications.

 

Sincerely,

 

 

 

 

Bill Schleyer

Ron Cooper

Chairman and CEO

President and COO

 

--------------------------------------------------------------------------------